RITA W. GRUBER, Judge, dissenting. I agree with the majority that Mr. Cock-rell’s sufficiency claim was not preserved for appeal. I disagree, however, that Officer Baker’s seizure of Mr. Cockrell was conducted in violation of Rules 2.2 and 3.1 of the Arkansas Rules of Criminal Procedure and therefore dissent from the court’s decision reversing on that point. While I agree with the majority that pulling his patrol car in front of Mr. Cockrell’s truck blocking him in; turning on his bright headlights, spot light, and take-down lights; and approaching Mr. Cock-rell’s truck with a gun in his hand constituted a seizure by Officer Baker, I believe the seizure was supported by reasonable suspicion and therefore I would affirm. On appeal from reasonable-suspicion determinations, we conduct a de novo review based on the totality of the circumstances, reviewing findings of historical facts for clear error and determining whether those facts give rise to reasonable suspicion, giving due weight to inferences drawn by the trial court. Davis v. State, 351 Ark. 406, 413, 94 S.W.3d 892, 896 (2003). The process of looking at the totality of the circumstances, rather than at each isolated act, allows officers to draw on their own experience and specialized training to make inferences from and deductions about the cumulative information available to them that |ia“might well elude an untrained person.” United States v. Arvizu, 534 U.S. 266, 273, 122 S.Ct. 744, 151 L.Ed.2d 740 (2002). While each act or factor taken in isolation might not provide a sufficient basis for reasonable suspicion, under a totality-of-the-circumstances analysis, we look at all of the facts and circumstances together. See id. Further, although an officer’s reliance on a mere hunch is insufficient to justify a stop, the likelihood of criminal activity need not rise to the level required for probable cause, and it falls considerably short of satisfying a preponderance of the evidence standard. Id. at 275,122 S.Ct. 744. In my view, this case is similar to Jefferson v. State, 349 Ark. 236, 76 S.W.3d 850 (2002) (reversing court of appeals’ decision holding no reasonable suspicion to support detention). In Jefferson, the supreme court affirmed the trial court’s denial of Jefferson’s motion to suppress, holding the police officers had reasonable suspicion to detain him. At 2:00 a.m. the officers were patrolling a trailer park in an area known for drug trafficking and prostitution. The officers testified that they had been receiving complaints about the area, apparently from residents. Jefferson emerged from between two trailers, saw the officers, appeared startled, changed directions, and quickened his pace. He then ignored the officers’ first request to come to the police car but did come over on the second request. When Jefferson put his hand in his pocket while walking toward the officers, one of the officers drew his weapon. Holding that there was reasonable suspicion to justify the detention, the court reasoned as follows: Finding appellant apparently coming out from between two residential trailers at 2:00 a.m. certainly should give rise to suspicion that something illegal was afoot. This is especially so when the area is considered, the history of the area is considered, and complaints of persons who likely had good reason to fear for the safety of their neighborhood is considered. Also, as Jefferson was walking toward the police officers h4he put his hand in his right front pocket, which gave the police officers good reason to be concerned about their safety. There was reasonable suspicion that a crime had been or was about to be committed. Jefferson, 349 Ark. at 247, 76 S.W.3d at 857. Similarly, in this case, Officer Baker testified that there had been twelve armed robberies of businesses during business hours in the surrounding two- to three-mile area (six in the immediate area) within the previous two-week period. He testified that Kohl’s was open for business when he spotted Mr. Cockrell’s truck in the back side of the parking lot, it was dark outside, the truck was backed into a parking space near the loading dock away from other vehicles, and it was very unusual for someone to be parked at that location. Due to a hill, the license plate was not visible. The officer did not see anyone in the truck until he turned on his spotlight, take-down lights, and bright headlights. Officer Baker also testified that, based on his training and experience as a law-enforcement officer, the way in which Mr. Cockrell was parked indicated that some type of criminal activity may be taking place. He was specifically concerned about a robbery. Officer Madison testified that the robberies in the area were occurring and the people committing the offenses were disappearing. His opinion about the robberies was that, “either it had to be a secondary vehicle that someone was in waiting, ready to go, or they lived nearby.” In my view, particularly in light of Officer Baker’s knowledge about robberies in the area and his specialized training, reasonable suspicion existed to support Officer Baker’s seizure and therefore I would affirm the convictions. HENRY, J„ joins.